Citation Nr: 1143182	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  07-35 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Whether new and material evidence has been received to reopen a claim of service connection for larynx cancer, status-post hemilaryngectomy, claimed as secondary to a service-connected chin laceration.

3.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The Veteran had active duty service from December 1969 to October 1971, and from June 1974 to March 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran was initially denied service connection for PTSD in an October 1995 rating decision.  He did not timely appeal that decision and it became final.  38 U.S.C.A. § 7105.  He then attempted to reopen his claim, which was denied in a November 2006 rating decision.  The Veteran submitted a November 2006 notice of disagreement and was issued an October 2007 statement of the case.  He then submitted a substantive appeal, VA Form 9, in October 2007. 

In the November 2006 rating on appeal, it appears that the RO reopened the Veteran's claim.  However, given the procedural history as described above, new and material evidence is required to reopen the claim, regardless of how the RO characterized the issue.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156; Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Board is cognizant of the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In that decision, the Court held that, when the Veteran specifically requests service connection for a psychiatric disorder but the medical record includes other psychiatric diagnoses, the claim may not be narrowly construed.  Here, the Veteran is claiming PTSD.  The record also reflects a diagnosis of bipolar disorder.  Under Clemons, the claim on appeal would normally be construed as involving both disorders.  However, because the Veteran expressed withdrew his appeal on the issue of bipolar disorder, only the issue of PTSD is appropriately in appellate status in this particular case. 

In August 2011, a Board hearing was held before the undersigned.  A transcript of that hearing is associated with the claims file. 

The Board reopens the Veteran's PTSD claim and the underlying service connection issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


FINDINGS OF FACT

1. In January 2009, prior to the promulgation of a decision in the appeal, the appellant indicated an intent to withdraw his appeal on the issues of service connection for bipolar disorder and for larynx cancer.

2.  An October 1995 rating decision, which denied the Veteran's PTSD claim is final. 

3.  The evidence received since the final decision in October 1995 is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim of service connection for PTSD, and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW


1.  The criteria for withdrawal of a substantive appeal by the appellant have been met with respect to the issue of service connection for bipolar disorder. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2011). 

2.  The criteria for withdrawal of a substantive appeal by the appellant have been met with respect to the issue of whether new and material evidence has been received to reopen a claim of service connection for larynx cancer, status-post hemilaryngectomy.  38 U.S.C.A. § 7105(b)(2), (d)(5)(West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2011).

3.  New and material evidence has been received, and the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b) (2011). Withdrawal may be made by the appellant or by his or her authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  See 38 C.F.R. § 20.204(c). 

The Veteran had perfected appeals as to a November 2006 rating decision denying service connection for bipolar disorder and for larynx cancer.  (Service connection for larynx cancer had been previously denied in a July 1998 determination- as such, the November 2006 rating action found that new and material evidence had not been received to reopen the claim.)  The record contains a signed document dated in January 2009, in which the Veteran expresses his desire to withdraw his appeal with respect to his claims of service connection for bipolar disorder and for larynx cancer.  Hence, the appellant has withdrawn these appeals and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed without prejudice.

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

As the instant decision reopens the claim of service connection for PTSD, and remands for additional development, no further discussion of VCAA compliance of that issue is required at this time. 

Analysis 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).   Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition  manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In general, in order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or  injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and psychoses become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently  submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither  cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  However, new evidence can  be sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this case, a claim of service connection for PTSD was denied in an October 1995 rating decision.  The Veteran was notified of that determination in November 1995.  He did not file a notice of disagreement within one year of that decision.  Accordingly, that October 1995 rating decision is final.  See 38 U.S.C.A. § 7105  (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  Therefore, new and material evidence is required to reopen the claim, regardless of how the RO characterized the issue.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156; Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

In the October 1995 rating decision, the Veteran was denied service connection because the evidence did not establish a confirmed PTSD diagnosis or a verified in-service stressor.  Thus, the evidence received since that time should directly relate to those facts in order to be considered new and material evidence.  The Board finds that such new and material evidence has been received in this case.

The Veteran submitted an application to reopen his claim for PTSD in May 2006.  In doing so, he submitted several statements detailing his in-service stressors.  Specifically, he reported that while involved in a drill aboard the U.S.S. Suffolk County, one of the live shells misfired and the crew shuffled to toss it overboard before it exploded on the ship.  Additionally, he stated that while he was aboard the U.S.S. Franklin D. Roosevelt CV-42, he was tasked to clean up the blood and body parts of a fellow shipmate who died accidentally after hitting the ejection button, while cleaning an airplane.  

In a subsequent statement dated in February 2009, the Veteran indicated that he had been a victim of a sexual harassment while serving on the U.S.S. Suffolk County L73. 

At his August 2011 hearing, the Veteran reiterated his stressor events.  He further indicated that, in addition to harassment, he was sexually assaulted during service.

The Board also notes that VA treatment records associated with the claims file since the final October 1995 rating decision document a diagnosis of PTSD.

The above evidence provided since October 1995 reflects a PTSD diagnosis and contains information regarding claimed in-service stressor events.  As such, this evidence is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for PTSD.

Accordingly, the Board finds that the evidence received since the last final denial in October 1995 is new and material, and the Veteran's claim of service connection for PTSD is reopened.  See 38 C.F.R. § 3.156(a).  In reaching this conclusion, the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal on the issue of entitlement to service connection for bipolar disorder is dismissed.

The appeal on the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for larynx cancer, status-post hemilaryngectomy, is dismissed.

New and material evidence having been received, the claim of service connection for a psychiatric disorder, to include PTSD, is reopened, and to that extent only is the appeal granted.


REMAND

As noted previously, the Veteran has reported that he was sexually assaulted while aboard the U.S.S. Suffolk County during the summer of 1971 (June to August) by R. H.  See Transcript, p. 3.  After the incident, he asked to be transferred but his request was denied.  He stated that he first went to the ship's Chaplain and then to the XO.  Also he stated that during the summer of 1971, a live shell almost exploded aboard the ship.  See Transcript, p. 7.  Additionally, he testified that while aboard the U.S.S. Franklin D. Roosevelt, during the fall of 1974 (September to November), a shipmate was in the hangar deck servicing the plane when he accidently hit the ejection button, subsequently crushing and killing him.  The Veteran indicated that he was tasked with cleaning up the dead shipmate's blood and body parts.  See Transcript, p. 6.  The Veteran stated that all these incidents would be recorded in the ship's deck logs.  There is no indication that the RO has attempted to secure any such records.  As the Veteran has identified the ships on which these incidents took place (U.S.S. Suffolk County and U.S.S. Franklin D. Roosevelt) and the months during which the stressors occurred, development is warranted here to attempt to corroborate the claimed events.

Finally, the Veteran has identified outstanding pertinent VA inpatient psychiatric treatment records from VA Long Beach dated in 1981, as reflected in a July 1995 VA psychiatric record.  The Veteran testified that he had inpatient treatment at that facility in the early 1990s.  Thus, a records search should include both timeframes.  Additionally, outstanding private treatment records from Broadlawn County Hospital in Des Moines, Iowa, dated from 1987 to the early 1990s, should be associated with the claims file.  

Accordingly, the case is REMANDED for the following:

1. The RO should secure for the record copies of the complete inpatient clinical records of any and all Long Beach VAMC treatment or any other VA medical facility that has treated the Veteran for his psychiatric condition and associate those documents with the claims file.  Of particular interest are the records of psychiatric treatment at the VAMC Long Beach dated in 1981 to 1995.  Additionally, any ongoing treatment records from the VAMC in Kansas City, from July 2010 onward, should be obtained.  

2. The Veteran should also be asked to provide a release for records, dated in 1987 to the early 1990s, from Broadlawn County Hospital in Des Moines, Iowa.  He should also be asked if he has had any additional private treatment for his psychiatric disorder.  If so, he should identify the providers and submit releases for the records.  The RO should secure complete clinical pertinent records from the sources identified.  Any negative search should be noted in the record and communicated to the Veteran.

3. The RO should arrange for development, to include search of ship's log, deck log, sick bay records, and any other appropriate sources to corroborate the alleged stressor events.  The Veteran should be advised of the results of this search.  If the search cannot be completed without further information from the Veteran, and he is unable to provide such information, it should be so certified for the record.  The RO should undertake any further development suggested by any pertinent information uncovered by the search.

4. If (and only if) an alleged stressor event in service discussed above is verified, the RO should arrange for a psychiatric evaluation to determine whether the Veteran has a PTSD diagnosis based on such stressor.  In such event, the claims file must be reviewed by the examiner in conjunction with the examination.  The examiner must explain the rationale for the opinion given.

5. The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


